DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “the plate being of the type having at least one test face with at least one analysis zone defined thereon and of the type in which the plate includes a support that is plane” in lines 3-6.  The Examiner submits the claim is unclear based on the use of the term “type” as highlighted above. The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(b), Section III, “Type”. 
Claim 8 recites “the paper material sheet comprises both cellulose fibers and synthetic fibers, in particular synthetic polymer fibers. The Examiner submits the use of the term “in particular” renders the claim indefinite as it is unclear as to whether the material sheet comprises both cellulose and synthetic fibers – or just synthetic fibers. 
Claim 11 recites “the paper material sheet presents grammage greater than or equal to 120 g/m2, preferably greater than or equal to 150 g/m2”.  Claim 12 recites “the paper material sheet presents grammage less than or equal to 400 g/m2, preferably less than or equal to 300 g/m2”.  The Examiner submits claims 11 and 12 are unclear based on the use of preferably as highlighted above. The use of preferably in claim 11 changes the scope of the expression so as to render it indefinite and makes it unclear as to whether the paper sheet grammage is equal to or greater than 120g/m2?  Or 150 g/m2?  The use of preferably in claim 12 changes the scope of the expression so as to render it indefinite and makes it unclear as to whether the paper sheet grammage is equal to or less than 400 g/m2?  Or 300 g/m2?
Claim 13 recites “the support is constituted exclusively by paper material”.  The Examiner submits this is unclear.  Claim 13 depends from claim 1 – which recites a support comprised of paper and metal.  Therefore it is unclear how the support of claim 13 may be “constituted exclusively by paper material”. 
Claim 19 recites the limitation "the supporting blade" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.  Applicant has amended claim 19 to now depend from claim 1 which does not recite the blade feature. The Examiner has interpreted claim 19 as depending from claim 14 based on the original claim directed to “any of one of claims 14 to 18”. 
Claim 23 recites “A method of analyzing a sample my mass spectrometry using the MALDI-TOF technique, comprising using the analysis plate according to claim 1 as a support for the sample.” The Examiner submits claim 23 is a use claim that is unclear.  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  See MPEP 2173.05(q), “Use Claims”.  In the instant claim, it is unclear what specific method steps are required to meet the limitation of “using the analysis plate”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10, 12, 13, 18, and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafeman et al. (US 2010/0133098).  Hafeman teaches a device and method for .  
Regarding claims 1 and 6 – Hafeman teaches an analysis plate (2) comprising a planar support (8) having a test face with a plurality of analysis zones (68).  The support includes a plurality of layers including paper layers having cellulose fibers (30, 50, 60) and metal layers (100, 200, 510, 520) having aluminum (510, 520).  See Figures 5 and 11; and Paragraphs 0057-0066, 0072-0083 and 0096-0099
Regarding claims 2 and 6 – Hafeman teaches aluminum as the metal in the constriction layers (510, 520) in Figure 11 and Paragraphs 0097-0099. The Examiner notes that constriction layers (510, 520) are located on the both sides of capture layer (60).  
Regarding claims 3 and 4 – The Examiner submits claims 3 and 4 are directed to product-by-process limitations for the metal material.  The Examiner notes that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. In the instant case of claims 3 and 4 the resulting structure from the process is a metal layer. Hafeman, as noted above in Paragraphs 14-15, teaches multiple metal layers. 
Regarding claims 7 and 8 – Hafeman recites cellulose and synthetic polymers for the porous layers (30, 50, 60) in Paragraph 0061. 
Regarding claim 10 – Hafeman discloses a hydrophobic capture layer (60) in Paragraph 0074. 
Regarding claims 12 and 18 – Hafeman teaches the use of Whatman #1 (87 g/m2) or Whatman #2 filter paper (103 g/m2
Regarding claim 13 – Claim 13 is rejected as being unclear in Paragraph 8 above. Claim 13 depends from claim 1 – which recites a support comprised of paper and metal.  Therefore it is unclear how the support of claim 13 may be “constituted exclusively by paper material”.  However, the Examiner again notes Hafeman teaches paper layers in layers 30, 40, and 60. 
Regarding claims 20 and 21 – Hafeman teaches welding the capture layer (60) to another layer in Paragraph 0099.  Hafeman further discloses deforming the capture layer (60) to form the analysis zone during the welding process in an example.  See Figures 27-31 and Paragraphs 0164-0176. 
Regarding claim 22 – Hafeman teaches an opaque marker location in Paragraph 0076.
Regarding claims 23, 24 and 25 – Hafeman teaches a method of using their analysis plate that includes the step of attaching the plate to an adapter having a frame (another MALDI plate) before introducing the MALDI plate into a MALDI mass spectrometer in Paragraph 0089.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hafeman et al. (US 2010/0133098).
Regarding claim 5 – Hafeman teaches every element of claim 5 except for a metal layer of less than 0.5 um.  Hafeman teaches a metal layer that “may be of any thickness but usually will be between 50 and 1000 microns thick for the sake of durability and compactness”.  The Examiner takes the position that the difference between the prior art and the claims is a recitation of relative dimensions. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and 
Regarding claim 9 – Hafeman teaches every element of claim 9 except for weight of the cellulose fibers being greater than the weight of the synthetic fibers.  Hafeman teaches the use of both fibers in Paragraphs 0061, but is silent as to the relative weight of cellulose fibers and synthetic fibers. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to optimize the range of weights of each type of fiber type of fiber for a given use of the device. See MPEP 2144.05, Section II, Routine Optimization.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hafeman et al. (US 2010/0133098) in view of Thuo et al. (US 2015/0132742). Hafeman teaches every element of claim 11 except for the paper sheet having a grammage greater than 120 g/m2.  Hafeman teaches the use of Whatman #1 (87 g/m2) or Whatman #2 filter paper (103 g/m2).  
Thuo teaches microfluidic devices formed from paper.  The paper may be used to form channels, wells and other microfluidic structures.  The embodiments of the device most relative to the instant claims are shown in Figures 1-3 and 7. As shown in the Figures, The microfluidic device is comprised of a paper layer having structures for holding fluids on a substrate.  See also Paragraphs 0087-0124 and 0186-0200.  In Paragraphs 0029-0031, 0116-0121, Thou teaches the use of cellulose paper substrates having a grammage of greater than 150 g/m2 that may be folded, creased or otherwise mechanically shaped to impart structure and function a microfluidic device.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the 2. One of ordinary skill in the art would use the heavier paper to provide a sturdier structure that may still be manipulated to form a microfluidic device as taught by Thuo. 

Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hafeman et al. (US 2010/0133098) in view of Fattinger et al. (US 2008/0245970).  Hafeman teaches every element of claims 14-17 and 19 except for the blade feature(s). 
Regarding claims 14, 15, 16 and 19 – Fattinger teaches a sorption microarray (1) that may be used to transfer samples to a microfluidic chip (2) having wells.  The device is best shown in Figures 1-12 and described in Paragraphs 0060-0071. As shown in the Figures, Fattinger teaches a microarray comprised of a substrate (support 11) and a plurality of cantilevers (12).  The cantilevers (12) includes sorption material (14) for holding a sample to be transferred.  During use, the microarray is placed on the chip (2) such that the sorption material is retained in the wells (sinks 23, voids 24) of the chip (2).  The material from the sorption element is then eluted into the chip.  See Paragraph 0033. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the sorption microarray from Fattinger with the device of Hafeman.  Hafeman teaches transferring their device (2) to a flat MALDI plate in Figure 7 and Paragraphs XXX, but does not teach a bottom layer having a structure for transferring material to the wells of a microfluidic chip. One of ordinary skill in the art would add the microarray substrate and transfer elements to Hafeman in order to efficiently transfer material from to another microfluidic chip device having wells as taught by Fattinger.  
The Examiner further notes that Fattinger does not teach cellulose paper as the sorption material.  The Examiner submits it would have been obvious to one of ordinary skill in the art to provide 
Regarding claim 17 – Fattinger is silent as to the thickness of the cantilever element(s). The Examiner takes the position that the difference between the prior art and the claims is a recitation of relative dimensions. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant application, the blade having the thickness recited in the claims would not perform the function(s) of holding the sorption elements and transferring fluids differently than the prior art Fattinger.  See MPEP 2144.04, Section IV, A. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        January 7, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798